Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/771,744 in response to an original application was filed on 06/11/2020. Claims 7 - 14 are currently pending and have been considered below. Claims 1-6 have been cancelled. Claims 7, 11 and 14 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/11/2020 and 2/9/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9 and 12 are objected to because of the following informalities: please replace “IF” with “WHEN”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

Claims 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XUE et al. (US 2017/0265156  A1).

Regarding claims 7, 11 and 14, a terminal [FIGS. 14A and 14B illustrate NB-IoT user equipment (UEs) utilizing an indicated channel raster offset according to an embodiment of the present disclosure, (Xue et al., Paragraph 31)], comprising:
a receiver that detects a synchronization signal block including a broadcast channel, [The NB-IoT downlink has synchronization signals (i.e., NB-primary synchronization signal (NB-PSS) and NB-secondary synchronization signal (NB-SSS)), broadcast channels (i.e., NB-physical broadcast channel (NB-PBCH)), control channels (i.e., NB-physical downlink control channel (NB-PDCCH)) and data channels (i.e., NB-physical downlink shared channel (PDSCH)), please see figure 4, (Xue et al., Paragraph 57)],
and a processor that interprets an information element within the broadcast channel differently depending on whether a condition is met, [If the operation mode is explicitly indicated, the contents and interpretations of NB-MIB can be different for different operation mode. For example, the pre-defined K (K.gtoreq.1, e.g., K=2) most significant bit (MSB) or least significant bit (LSB) can be used for operation mode indication, Please see figures 10A and 10B, (Xue et al., Paragraphs 111-1115)].

Regarding claims 8, the terminal wherein if the condition is not met, then the information element indicates a control resource set (CORESET) for receiving a system information block, [The operation mode can be explicitly indicated in the broadcast information. A field of `Operation Mode Indication` can be added in NB-MIB carried by NB-PBCH (1 bit: in-band or not; 2 bits: guard-band, standalone, in-band case 1, in-band case 2), (Xue et al., Paragraph 111)].

Regarding claims 9 and 12, the terminal wherein if the condition is met, the information element indicates one of:
an offset from a synchronization raster of the synchronization signal block to a synchronization raster in which a subsequent synchronization signal block, associated with a system information block, is present, and a synchronization raster range in which the subsequent synchronization signal block, associated with the system information block, is not present, [receiving, from a base station, a master information block (MIB) for a first communication using a first frequency bandwidth, identifying a frequency offset between a center frequency of the first frequency bandwidth and a channel raster for a second communication using a second frequency bandwidth based on information in the MIB, and receiving, from the base station, signals, through the first communication, based on the frequency offset, (Xue et al., Paragraph 11)].

Regarding claims 10 and 13, the terminal wherein the condition comprises at least one of: a parameter, transmitted on the broadcast channel, indicating a first value, [Figure 10B, mode indication transmitted on the broadcast channel indicate a value 0 or 1, (Xue et al., Paragraphs 11-115)], 
a system information block that is associated with the synchronization signal block not being present,
a CORESET for receiving the system information block that is associated with the synchronization signal block not being present, and a higher layer parameter indicating a second value, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).